DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7, 9-11, and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al (US Publication 2017/0105635).
Referring to Claims 1, 9 and 15, Cho et al teaches a biostimulator system/method, comprising: a transport system including a catheter having a distal end (e.g. Figure 2B, catheter 320); a biostimulator coupled to the distal end (e.g. Figures 2A and 2B, Element 10) and including a battery assembly including a cell can containing an electrolyte (e.g. Figure 2A, Element 52 and Paragraph [0031] which incorporates Lund et al (US Patent 8,541,131) in its entirety.  Lund et al in Column 1 lines 48-Column 2 line 15 and Column 4 lines 48-50 disclose the battery assembly (cell can) contains an electrolyte), an attachment feature coupled to the battery assembly, wherein the attachment feature includes a stem having an annular stem wall extending between a base and a button (e.g. see annotated Figure 2A of element 46 below), 

    PNG
    media_image1.png
    432
    571
    media_image1.png
    Greyscale


Referring to Claims 2, 10 and 16, Cho et al teaches the claimed invention, wherein the low-polarization coating includes one or more of titanium nitride or iridium oxide (e.g. Paragraph [0045] discloses electrode 22 has a low polarization coating of iridium oxide).

Referring to Claims 3, 11 and 17, Cho et al teaches the claimed invention, wherein the low-polarization coating covers an entirety of the exterior surface (e.g. Paragraph [0045] 
Referring to Claim 7, Cho et al teaches the biostimulator of claim 1, wherein the attachment feature is monolithically formed from a rigid material, and wherein the stem is a single post having an annular transverse profile (e.g. Figure 2A).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 6, 8, 12, 14, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al (US Publication 2017/0105635) in view of Bornzin (US Publication .
Referring to Claims 4, 12 and 18, Cho et al teaches the claimed invention, wherein the attachment feature includes an interior surface around an internal cavity (e.g. Figure 2A illustrates proximal sensor extension 16 extending form housing meaning there necessarily includes an interior surface around an interior cavity to allow the wires and components necessary for connection to the proximal sensor extension).  However Cho et al does not explicitly disclose wherein the low-polarization coating covers only a portion of the interior surface.
 	Bornzin teaches that it is known to use a leadless implantable medical device (LIMD) having an anode that is totally coated with a low-polarization coating such as IrOx as set forth in Paragraph [0033] to provide reducing polarization due to pacing pulses to acceptable levels for the purposes of capture verification.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Cho et al, with a leadless implantable medical device (LIMD) having an anode that is totally coated with a low-polarization coating such as IrOx as taught by Bornzin, since such a modification would provide the predictable results of reducing polarization due to pacing pulses to acceptable levels for the purposes of capture verification.
Referring to Claims 6 and 20, Cho et al teaches the claimed invention except further comprising an insulating coating on the cell can.

Referring to Claims 8 and 14, Cho et al teaches the claimed invention, wherein the attachment feature is part of delivering biostimulation using the biostimulator (e.g. Paragraph [0090] discloses the pulse generator delivers electrical stimulation to the electrode 22).  However, Cho et al does not explicitly disclose the attachment electrode is an anode.
 	Bornzin teaches that it is known to use a leadless implantable medical device (LIMD) having an anode as set forth in Paragraph [0033] to provide delivering electrical stimulation.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Cho et al, with a leadless implantable medical device (LIMD) having an anode as taught by Bornzin, since such a modification would provide the predictable results of delivering electrical stimulation.
 	Additionally, it would have been obvious to try the electrode as an anode as there is only a finite number of possibilities, the other being a cathode, that would result in the delivery .
Claims 5, 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al (US Publication 2017/0105635) in view of Maile et al (US Publication 2019/0054304).
Referring to Claims 5, 13 and 19, Cho et al teaches the claimed invention, except wherein the attachment feature is coupled to the battery assembly by a weld extending circumferentially around the base and the cell can. 	Maile et al teaches that it is known to use welding a docking member (attachment feature) to a housing of a battery assembly as set forth in Figure 14, attachment feature 1160 , Figure 15 attachment feature 1210 and Paragraphs [0147] and [0153] to provide secure attachment of the attachment feature to the housing to facilitate delivery and retrieval of the device.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system/method as taught by Cho et al, with welding a docking member (attachment feature) to a housing of a battery assembly as taught by Maile et al, since such a modification would provide the predictable results of secure attachment of the attachment feature to the housing to facilitate delivery and retrieval of the device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J LEVICKY whose telephone number is (571)270-3983. The examiner can normally be reached Monday-Thursday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792